EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Kerrie Laba (Reg. No. 42,777) on September 7, 2021.
The application has been amended as follows: 
Amendments to the Specification:
	Paragraph 0065 (most recently presented in the substitute specification submitted 11/25/2020) has been amended as follows:
	[0065] - Figures 12 and 13 are views similar to those of Figures 6 and 7, illustrating the actual state of the hemming line obtained when a part is formed of the type of that of Figure 4 with a manufacturing assembly according to Figures 8 to 10.  Figure 14 schematically shows an example of a hemming unit.  Figure 15 schematically shows an alternative configuration of the manufacturing assembly.

	Paragraph 0095 has been amended as follows:
[0095] Typically, the trolley 48 includes an inner cavity 71 for each pressing actuator 53. Alternatively, as schematically shown in Figure 15, several pressing actuators 53 are housed in the same inner cavity 71. 

Amendments to the Claims:

	Claim 7 has been canceled.
13. (Currently Amended) A manufacturing assembly for manufacturing a metal part, the manufacturing assembly comprising:
a chassis provided with a station that receives the metal part;
a flattening module that includes a trolley, and the flattening module including at least one pressing roller connected to the trolley, the metal part having two edges hemmed to one another, the two edges hemmed to one another defining a hemming line having a free surface;
a longitudinal drive arranged to move the flattening module relative to the chassis along the hemming line when the metal part is at the station; and
the flattening module including at least one pressing actuator that is arranged to move the at least one pressing roller in a determined pressing direction relative to the trolley and to place the at least one pressing roller to bear against the free surface such that the at least one pressing roller exerts pressure on the free surface in said determined pressing direction, the pressure increasing auto-adaptively with an altitude of the free surface that increases in a direction opposite the determined pressing direction;
wherein the at least one pressing actuator or each pressing actuator is a resilient compression member having a compression axis that extends in a direction common with the determined pressing direction;
wherein the resilient compression member or each resilient compression member includes:
a body having a bottom, and

wherein a sealed chamber including a pressurized gas is delimited between the bottom and the piston;
 wherein the trolley, for the at least one pressing actuator or each pressing actuator includes:
an inner cavity in which the at least one pressing actuator is housed, or
a plurality of inner cavities where each pressing actuator is housed in one inner cavity of the plurality of cavities, or
an inner cavity in which each pressing actuator is housed, and
a rotational guide bearing for each piston;
wherein a lower bottom delimits the inner cavity in the determined pressing direction and limits travel of the at least one pressing roller in the determined pressing direction, or wherein a respective lower bottom delimits each inner cavity of the plurality of cavities[[,]] in the determined pressing direction and limits travel of 
wherein the two edges hemmed to one another have a distal end part that is folded against a body of the metal part along the hemming line, and wherein the hemming line includes at least a first section having a first thickness and a second section having a second thickness greater than the first thickness, and wherein the flattening module is configured to flatten the first and second sections by: 
prior to the at least one pressing roller or each pressing roller being in contact with the hemming line, the at least one pressing actuator or each pressing actuator is configured to apply a 
when the at least one pressing roller or each pressing roller bears against a first section of the free surface, located at a first altitude greater than the initial altitude, the at least one pressing roller or each pressing roller is moved relative to the trolley in the direction opposite the determined pressing direction such that pressure exerted by the at least one pressing actuator or each pressing actuator on the at least one pressing roller or each pressing roller auto-adaptively increases to a first pressure, greater than the predetermined pressure, as a result of gas located in the sealed chamber or each sealed chamber being compressed due to the movement of the piston or each piston.
	Amendments to the Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
to add a new Figure, Figure 15, in the form of a box containing the text “Manufacturing Assembly In Which the Trolley Includes An Inner Cavity In Which Plural Pressing Actuators Are Housed”, as shown below:
[AltContent: textbox (“Manufacturing Assembly In Which the Trolley Includes An Inner Cavity In Which Plural Pressing Actuators Are Housed”)]


				Fig. 15
In order to avoid abandonment of the application, Applicant must make these above agreed upon drawing changes.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
It is noted that two independent claims are being allowed:  claims 1 and 13.
In the Office Action mailed March 25, 2021, it was indicated that dependent claims 4-5 and 13 (as best understood in view of their rejections based on 35 USC 112(b)) would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Present independent claim 13 constitutes former dependent claim 13 so re-written (so as to include all of the limitations of the base claim and any intervening claims).  The indication of the allowability of such has not changed.
Previous dependent claim 4 depended from previous dependent claim 3, previous dependent claim 3 depended from previous dependent claim 2, and previous dependent claim 1 depended from previous independent claim 1.  Present independent claim 1 incorporated each of previous dependent claims 3 and 4, and a portion of previous dependent claim 2.  Such is likewise allowable.
In particular (re present claim 1), attention is directed to the Final Rejection mailed March 25, 2021, and particularly to pages 12-15 re the discussion of U.S. Patent Application Publication No. 2009/0217726 to Harrow et al.  It is noted that as claimed in claim 1, “the at least one pressing actuator or each pressing actuator is a resilient compression member; wherein the resilient compression member or each resilient compression member includes:  a body having a bottom, and a piston movable inside the body in the determined pressing direction 
 However, Harrow et al. does not teach that the trolley (including at least element 28, for example; see Figures 6-7 and 2, for example), for the at least one pressing actuator or each pressing actuator includes:  “an inner cavity in which the at least one pressing actuator” (the claimed pressing actuator including at least the body 22 or 22+26, the piston 58, and the sealed chamber C, as just discussed) “is housed”, or “a plurality of inner cavities where each pressing actuator is housed in one cavity of the plurality of cavities”, or “an inner cavity in which each pressing actuator is housed”, as set forth in independent claim 1.  See, for example, Figures 6-7, noting that 22 or 22+26 is/are not housed in any inner cavity in trolley 28.  
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Harrow et al., and thus, for at least the foregoing reasoning, Harrow et al. does not render obvious the present invention as set forth in independent claim 1.
claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
September 8, 2021